NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50325

                Plaintiff-Appellee,             D.C. No.
                                                2:18-cr-00865-JFW-1
 v.

KENNETH PAUL FERREYRO, Esquire,                 MEMORANDUM*
AKA K. Ferreyro, AKA Kenneth P.
Ferreyro,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                          Submitted November 16, 2021**
                              Pasadena, California

Before: BYBEE and BENNETT, Circuit Judges, and BATAILLON,*** District
Judge.

      Kenneth Ferreyro appeals from his jury convictions for four counts of wire


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Joseph F. Bataillon, United States District Judge for
the District of Nebraska, sitting by designation.
fraud in violation of 18 U.S.C. § 1343 and four counts of making a fraudulent

claim to the Internal Revenue Service in violation of 18 U.S.C. § 287. We have

jurisdiction under 28 U.S.C. § 1291 and affirm.

      Ferreyro challenges his convictions based on three alleged instructional

errors: (1) the jury instruction on the intent element of wire fraud was erroneous, as

it defined intent to defraud as “intent to deceive or cheat” rather than “intent to

deceive and cheat”; (2) the district court failed to sua sponte instruct the jury on

how to assess law enforcement credibility; and (3) the district court failed to sua

sponte instruct the jury on how to assess expert and dual role testimony.

      As Ferreyro correctly concedes, his first two challenges are subject to plain

error review. This means that Ferreyro must show that “there was (1) an error that

(2) was clear or obvious and not subject to reasonable dispute that (3) affected [his]

substantial rights by affecting the outcome of the proceedings and (4) seriously

affected the fairness, integrity, or public reputation of judicial proceedings.”

United States v. Liew, 856 F.3d 585, 596 (9th Cir. 2017).

      As to Ferreyro’s first challenge, the district court clearly erred by giving the

disjunctive formulation of the intent to defraud instruction. See United States v.

Miller, 953 F.3d 1095, 1103 (9th Cir. 2020) (holding that wire fraud under § 1343

“requires the intent to deceive and cheat”); Henderson v. United States, 568 U.S.

266, 279 (2013) (holding that, under plain error review, an error is clear or obvious


                                           2
so long as it is plain at the time of appellate review). But Ferreyro cannot show

that the error affected the outcome of the trial. The evidence that Ferreyro

intended to cheat his victims was overwhelming. Six victims testified that

Ferreyro had lied to them about being an attorney to get their money, and their

testimony was corroborated by documents such as texts, emails, and checks.

Ferreyro ignores this evidence and argues that the intent to cheat can be inferred

only from the four charged wire communications. But the government can prove

intent to defraud based on circumstantial evidence, including the fraudulent

scheme itself. See United States v. Sullivan, 522 F.3d 967, 974 (9th Cir. 2008) (per

curiam). The government did so here.

      Ferreyro’s second challenge is that the district court plainly erred by failing

to sua sponte instruct the jury that law enforcement testimony is entitled to only the

same weight as other witness testimony. But, even assuming error, Ferreyro cites

no authority to support that such error was obvious. See Liew, 856 F.3d at 599

(finding no plain error based on the lack of “any clear or controlling authority”).

      Ferreyro’s final challenge is that the district court erred by failing to sua

sponte instruct the jury on how it should assess expert and dual role testimony. We

decline to address this argument because Ferreyro waived it. “Forfeited rights are

reviewable for plain error, while waived rights are not,” and a defendant waives an

argument if he both invites an error and intentionally relinquishes or abandons a


                                           3
known right. United States v. Perez, 116 F.3d 840, 845 (9th Cir. 1997) (en banc).

Ferreyro, through his attorney, invited the error by agreeing to proposed jury

instructions that omitted expert and dual role testimony instructions. And Ferreyro

was aware of his right to request the omitted instructions, as the government and

defense counsel discussed whether they were necessary.1 Thus, Ferreyro waived

his third challenge.2

      AFFIRMED.




      1
         Ferreyro argues that waiver is inapplicable because the witnesses’ trial
testimony materially differed from what the government had represented pretrial.
But the government’s pretrial disclosures were in fact consistent with the
witnesses’ trial testimony.
       2
         Ferreyro’s argument would fail even if not waived, as he has not shown the
prejudice necessary to establish plain error. Even if we were to assume that the
jury would have given less weight to the witnesses’ testimonies had the
instructions been given (as Ferreyro contends), Ferreyro does not explain how that
would have changed the outcome. As the defense gave the jury no reason to doubt
the credibility of the witnesses or the accuracy of their unchallenged testimony, the
outcome would have likely been the same.

                                          4